Citation Nr: 1439493	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  12-02 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse, Mrs. B.B.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on two individual periods of active duty in the United States Navy, the first period from October 1948 to October 1949 and the second period from March 1952 to November 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Denver, Colorado, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to a TDIU.  The Cheyenne, Wyoming, VA Regional Office (RO) is the agency of original jurisdiction over the current appeal.

In May 2013, the Veteran, accompanied by his witnesses and his representative, appeared at the RO to present evidence and oral testimony in support of his appeal before the undersigned traveling Veterans Law Judge sitting at the RO.  A transcript of this hearing has been associated with the Veteran's claims file for review and consideration.

In June 2013, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development, including providing the Veteran with medical examinations of his service-connected bilateral hearing loss, tinnitus, and knee disabilities, in order to obtain an objective clinical opinion of their impact on his employability.  These examinations were conducted in August 2013, from which the requested opinions were obtained.  Thereafter, the TDIU claim was readjudicated and denied in an August 2013 rating decision/supplemental statement of the case.  The case was returned to the Board in September 2013.

In an October 2013 appellate decision, the Board denied the Veteran's TDIU claim.  He appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which thereafter, in June 2014, granted a joint motion of the appellant and the Secretary of VA to vacate the October 2013 Board decision and remand the case to the Board for adjudication consistent with the joint motion.  The case was returned to the Board in August 2014 and the Veteran now continues his appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

In the appellant's brief, which accompanied his June 2014 motion to the Court, he raised a claim of entitlement to service connection for chronic headaches secondary to his use of narcotic pain medication (Oxycodone) prescribed for treatment of his service-connected bilateral knee disability.  As this matter has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and the claim is thusly referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran is presently service-connected for bilateral sensorineural hearing loss (rated 30 percent disabling), tinnitus (rated 10 percent disabling), residuals of a medial meniscectomy with osteoarthritis, right knee (rated 20 percent disabling), and residuals of a medial meniscectomy with osteoarthritis and history of wrenching injury, left knee (rated 20 percent disabling), limitation of motion of the right knee (rated 10 percent disabling), and limitation of motion of the left knee (rated 10 percent disabling), which produce a combined disability rating of 70 percent.

2.  The Veteran is precluded from securing and following a substantially gainful occupation, including in a sedentary capacity, by reason of his service-connected disabilities.





CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155 , 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.16(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As will be discussed in the analysis below, the claim of entitlement to a TDIU is being granted in full.  Therefore, the action of the Board is not prejudicial to the claimant, any due process errors constitute harmless errors, and any error that may exist with regard to VA's duty to notify and assist is thereby rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a) (2013).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following (in pertinent part) will be considered as one disability: (1) Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident.  See 38 C.F.R. § 4.16(a) (2013).

As of February 5, 2013, the Veteran is service-connected for bilateral sensorineural hearing loss (rated 30 percent disabling), tinnitus (rated 10 percent disabling), residuals of a medial meniscectomy with osteoarthritis, right knee (rated 20 percent disabling), and residuals of a medial meniscectomy with osteoarthritis and history of wrenching injury, left knee (rated 20 percent disabling), limitation of motion of the right knee (rated 10 percent disabling), and limitation of motion of the left knee (rated 10 percent disabling), which produce a combined disability rating of 70 percent.  Although there is no individual disability rated at 40 percent or more, for purposes of meeting the schedular requirements for a TDIU, the provisions of 38 C.F.R. § 4.16(a)(1) permit the Veteran's bilateral disabilities of his lower extremities to be rated as a single disabling entity.  As such, with each knee being assigned a 20-percent evaluation for residuals of a medial meniscectomy with osteoarthritis and a 10-percent evaluation for limitation of motion, the ratings assigned combine under 38 C.F.R. § 4.25 (2013) to create a single disabling entity rated 50 percent disabling, which combine with his remaining service-connected disabilities to produce a 70 percent rating.

With regard to the specific question of the impact of the Veteran's service-connected bilateral audiological and lower extremity disabilities on his occupational capacity, an August 2010 VA examination report provided a "Statement of Individual Unemployability," which read as follows:

Because of the degenerative changes in both of [the Veteran's] knees, the [Veteran] would not be a candidate for any type [of] employment that would require walking/standing for over 2 to 3 minutes, frequent change of position from sitting to standing, heavy lifting over 10 pounds, or any type of bending or standing.

The report of a July 2010 VA audiological examination includes the comment from the examining clinician that the Veteran "would most likely have difficulty in a work environment in which auditory communication is critical."

The evidence pertinent to the period from 2009 - 2013 includes VA outpatient medical records showing ongoing treatment of the Veteran for complaints relating to his knees, hearing loss and tinnitus.  The Veteran was prescribed electronic hearing aids and regularly used a cane and occasionally braces as assistive supportive devices for his knees when ambulating.  The report of an October 2012 examination for housebound status or regular aid and attendance indicates that the Veteran was disabled by multiple systemic disabilities, including marked degenerative joint disease of his knees that significantly decreased his ambulation capacity.  He was deemed able to leave his home on a daily basis, but not without the assistance of an ambulation device such as a cane or knee braces.  He was also deemed able to ambulate a distance of one city block before needing to rest.  

Written statements and the oral testimony of the Veteran and his witness at his May 2013 Board hearing show that he possesses a high school-level education.  His post-service career was in agricultural farming.  He subsequently worked for a seed company (which entailed physical labor in handling heavy sacks of seed grain).  He also indicated that he was employed at a pet shop and then at a recreational campground, before finally working as a custodian at Colorado State University before ending his employment in 1983 due to problems with his service-connected bilateral knee disabilities.  The Veteran indicated that he was deemed to be a candidate for replacement of each knee with a prosthestic joint, but that he chose to decline undergoing any further elective surgery for his knee disability.  He reported that his ability to engage in any outdoor recreational activities was prevented or otherwise severely curtailed by his impaired knees.       

The report of an August 2013 VA orthopedic examination provided the following opinion and commentary regarding the occupational impact of the Veteran's bilateral knee disability:

[The Veteran's service-connected bilateral knee disability] limits his ability to stand and walk [and] impairs his ability to perform any job-related duties that require standing and walking.

The bilateral knee condition does not preclude him from performing activities that are involved with a sedentary type of occupation.  He would be able to perform those duties that do not require standing or walking.

With regard to the occupational impact of the Veteran's service-connected bilateral hearing loss and tinnitus, an August 2013 VA audiological examination reiterated the prior examination opinion of August 2010 in stating that the Veteran "may have difficulty in a work environment in which auditory communication is critical," and while that the Veteran's tinnitus was intermittent and occasional painful and accompanied by a sensation of water in his ears, it "would have minimal impact in a work environment [as] it is intermittent and lasts only a few seconds at a time.

The Veteran has submitted a recent assessment of his employment capacity from an occupational specialist from the State of Wyoming Department of Workforce Services, dated in August 2013, in which the specialist presented the following opinion:

[The appellant] is an 83 year old veteran with a work history [in] heavy construction.  Given [his] training, experience and physical limitations [he] is not employable.  [He] only has a high school education and all of his [vocational] experience is in the heavy construction of buildings.  [He] cannot type or operate a computer.  His knowledge of administrative procedures [is] very limited and [he] does not have any skills that would be transferrable to a sedentary type of occupation.

The Veteran has also submitted the report of a recent assessment from a private vocational rehabilitation and evaluation specialist, dated in July 2014.  After reviewing the Veteran's occupational and medical history and educational background, the specialist presented the following opinion, which states, in pertinent part:

[The  appellant] is an elderly veteran with a high school education and a work history consisting of manual labor type occupations that are considered unskilled in nature.  Unskilled occupations do not provide the worker with a skill base that transfers directly to sedentary alternative occupations.  Individuals without educational or vocational development past high school combined with a history of unskilled manual labor occupations often have difficulties obtaining alternative sedentary employment after a physical injury or limitation that prevents them from performing manual labor job tasks.

Based on my review of the records and experience, [the Veteran] is unable to maintain substantial gainful sedentary employment on a regular and consistent basis.  Substantially gainful sedentary work in a competitive market requires the ability to sit for at least 6 hours and stand and/or walk for at least 2 hours in an 8 hour work day, five days per week.  My review of the record reveals that the veteran's complaints are that of chronic, debilitating right and left knee pain resulting in significant physical limitations as well as the need for [narcotics] for pain relief.  Additionally, he is suffering from bilateral hearing loss, as well as tinnitus.

The aforementioned limitations and pain have prevented the Veteran from being able to meet the requirements of even sedentary work on a sustained basis.

In sum, due to the severity of the above noted [disabilities] as well as his limited education and history of unskilled manual labor occupations. . . [the Veteran] has been and continues to be unable to follow and sustain a substantially gainful occupation even at the sedentary level of work.

Based on my training, experience and review of the relevant records, . . . it is my opinion that within a high degree of certainty, [the Veteran] is unable to secure, follow, or maintain a substantially gainful occupation as a result of his service-connected disabilities.  
     
The Board has considered the pertinent testimony and clinical opinions discussed above and finds that the evidence is in at least a state of relative equipoise regarding the question of whether the Veteran is unable to obtain and retain gainful employment, including sedentary employment, due to his service-connected disabilities, given his educational background and vocational experience.  While the 2013 VA clinical opinions addressing this issue indicate that he is capable of sedentary employment, the subsequent 2013 and 2014 opinions of the private and state vocational rehabilitation and assessment counselors determined that the Veteran was unable to obtain and retain gainful sedentary employment.  Therefore, resolving all doubt in favor of the Veteran, the Board finds that the evidence supports the conclusion that he has met the criteria for a TDIU.  The claim for a TDIU under the regulatory provisions of 38 C.F.R. § 4.16(a) is thusly granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

A TDIU is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


